            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 1 of 34



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

CEDRIC BISHOP, for himself and on behalf
of all other persons similarly situated,

                         Plaintiﬀ,

                    –against–                               20 CV 2027



GENERATOR HOSTELS INC.,

                         Defendant.

                    CLASS ACTION COMPLAINT AND JURY DEMAND

                                        INTRODUCTION

       1.      Plaintiff, CEDRIC BISHOP, on behalf of himself and all other persons

similarly situated (“Plaintiff”), asserts the following claims against Defendant,

GENERATOR HOSTELS INC., (“Defendant” or “Freehand New York”), as follows.

       2.      Plaintiff is a visually-impaired and legally blind person who requires

screen-reading software to read website content using his computer. Plaintiff uses the terms

“blind” or “visually-impaired” to refer to all people with visual impairments who meet the

legal definition of blindness in that they have a visual acuity with correction of less than or

equal to 20 x 200. Some blind people who meet their definition have limited vision. Others

have no vision.

       3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

people in the United States are visually impaired, including 2.0 million who are blind, and

according to the American Foundation for the Blind’s 2015 report, approximately 400,000

visually impaired persons live in the State of New York.
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 2 of 34



       4.      Plaintiff asserts claims under the Americans With Disabilities Act

(“ADA”), New York State Human Rights Law (“NYSHRL”) and New York City Human

Rights Law (“NYCHRL”) against Defendant.

       5.      Because Defendant’s website https://freehandhotels.com, (the “Website” or

“Defendant’s Website”) is not equally accessible to blind and visually-impaired consumers

and violates the ADA for its failure to design, construct, maintain, and operate its website

to be fully accessible to and independently usable by Plaintiff and other blind or visually-

impaired people. Defendant’s denial of full and equal access to its website, and therefore

denial of its products and services offered thereby and in conjunction with its physical

locations, is a violation of Plaintiff’s rights under the Americans with Disabilities Act

(“ADA”).

       6.      The Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s website will become and

remain accessible to blind and visually-impaired consumers.

       7.      Because Defendant’s Website, https://freehandhotels.com, is not equally

accessible to blind and visually-impaired consumers because it violates the ADA and fails

to identify and describe accessible features in the hotel and guest rooms offered through its

reservations service on its Website in enough detail to reasonably permit individuals with

disabilities such as the Plaintiff to assess independently whether a given hotel or guest room

meets his or her accessibility needs, it violates the provisions of the ADA including certain

regulations promulgated thereunder (28 C.F.R. § 36.302(e)(1)).

       8.      Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s Website will include



                                                 -2-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 3 of 34



information as to accessibility features in their hotel and guest rooms to reasonably permit

individuals with disabilities, including Plaintiff, to assess independently whether

Defendant’s hotel or guest rooms meet his or her accessibility needs so that Defendant’s

hotel becomes and remains accessible to blind and visually-impaired consumers. See,

Poschmann v. Coral Reef of Key Biscayne Developers, Inc., (U.S.D.C. SDFL, May 23,

2108), WL 3387679, Lexis 87457.

                              JURISDICTION AND VENUE

       9.       The Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       10.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

(“NYCHRL”) claims.

       11.      Venue is proper in this District under 28 U.S.C. §1391(b)(1) and (2) because

Defendant does business by owning, managing, operating and/or marketing a hotel in New

York to residents in this District and would thereby be considered a resident of this District

if it were a separate state and 28 U.S.C. §1391(d) because a substantial part of the events

giving rise to this claim occurred in this District due to the Plaintiff attempting to access

the Defendant’s website from his home in New York, NY.

       12.      Defendant is subject to personal jurisdiction in this District. Defendant has

been and is committing the acts or omissions alleged herein in the Southern District of New

York that caused injury, and violated rights the ADA prescribes to Plaintiff and to other



                                                 -3-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 4 of 34



blind and other visually impaired-consumers. Plaintiff has been denied the full use and

enjoyment of the Defendant’s facilities, goods, and services of Defendant’s physical hotel

as a result of Defendant’s failure to include information relating to the accessibility features

of its facilities and information relating to its accessible guest rooms in enough detail on

its reservation system to permit Plaintiff to assess whether the facility and/or the guest room

meets its individual needs. The lack of information on the Website reservation system has

caused a denial of Plaintiff’s full and equal access to Defendant’s hotel.

       13.      Plaintiff has been denied the full use and enjoyment of the facilities, goods,

and services of Defendant’s Website with respect to Defendant’s hotel located in New

York. These access barriers that Plaintiff encountered have caused a denial of Plaintiff’s

full and equal access multiple times in the past, and now deter Plaintiff on a regular basis

from visiting Defendant’s brick-and mortar hotel location. This includes, Plaintiff

attempting to obtain information about Defendant’s hotel (locations and hours and other

important information).

       14.      The Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                       THE PARTIES

       15.      Plaintiff, at all relevant times, is a resident of New York, New York.

Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the NYSHRL and NYCHRL.




                                                  -4-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 5 of 34



       16.      Defendant, GENERATOR HOSTELS INC., is and was, at all relevant times

herein, doing business in New York State and owns, operates and manages Crosby Street

Hotel located at 23 Lexington Avenue, New York, New York 10010.

       17.      Freehand New York gives access to their hotel’s reservation system by way

of offering a link on their website. These links on the Crosby Street Hotel website, connect

its users with the reservation of system of their hotel so that users may make a reservation

and/or contact the property for more information, such as amenities, special offers, and

property location.

                                  NATURE OF ACTION

       18.      The Internet has become a significant source of information, a portal, and a

tool for conducting business, doing everyday activities such as shopping, learning, banking,

researching, choosing hotel accommodations, as well as many other activities for sighted,

blind and visually-impaired persons alike.

       19.      Blind and visually-impaired people have the ability to access websites using

keyboards in conjunction with screen access software that vocalizes the visual information

found on a computer screen or displays the content on a refreshable Braille display. Their

technology is known as screen-reading software. Screen-reading software is currently the

only method a blind or visually-impaired person may independently access the Internet.

Unless websites are designed to be read by screen-reading software, blind and visually-

impaired persons are unable to fully access websites, and the information, products, and

services contained thereon.

       20.      Blind and visually-impaired users of Windows operating system-enabled

computers and devices have several screen reading software programs available to them.



                                                -5-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 6 of 34



Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech,

otherwise known as “JAWS” is currently the most popular, separately purchased and

downloaded screen-reading software program available for a Windows computer.

       21.      For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually-impaired user is unable to access the same content

available to sighted users.

       22.      The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually-impaired people. These

guidelines are universally followed by most large business entities, most Courts and

government agencies to ensure their websites are accessible.

       23.      Non-compliant websites pose common access barriers to blind and visually-

impaired persons. Common barriers encountered by blind and visually impaired persons

include, but are not limited to, the following:

                a.     A text equivalent for every non-text element is not provided;

                b.     Title frames with text are not provided for identification and

navigation;

                c.     Equivalent text is not provided when using scripts;

                d.     Forms with the same information and functionality as for sighted

persons are not provided;



                                                  -6-
           Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 7 of 34



                e.      Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

adjust or disable it;

                h.      Web pages do not have titles that describe the topic or purpose;

                i.      The purpose of each link cannot be determined from the link text

alone or from the link text and its programmatically determined link context;

                j.      One or more keyboard operable user interface lacks a mode of

operation where the keyboard focus indicator is discernible;

                k.      The default human language of each web page cannot be

programmatically determined;

                l.      When a component receives focus, it may initiate a change in

context;

                m.      Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before using

the component;

                n.      Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify that he or she is not a

robot;

                o.      In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according to



                                                  -7-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 8 of 34



their specifications, elements may contain duplicate attributes and/or any IDs are not

unique;

                p.      Inaccessible Portable Document Format (PDFs); and,

                q.      The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be programmatically

set; and/or notification of changes to these items is not available to user agents, including

assistive technology.

       24.      On March 15, 2012, the revised regulations implementing Title III of the

ADA took effect, imposing significant new obligations on inns, motels, hotels and other

“places of lodging,” specifically, 28 C.F.R. § 36.302(e)(i) provides that:


Reservations made by places of lodging. A public accommodation that owns, leases (or
leases to), or operates a place of lodging shall, with respect to reservations made by any
means, including by telephone, in person, or by a third party ---

                (i)     Modify its policies, practices, or procedures to ensure that
                        individuals with disabilities can make reservations for accessible
                        guest rooms during the same hours and in the same manner as
                        individuals who do not need accessible rooms;

                (ii)    Identify and describe accessible features in the hotels and guest
                        rooms offered through its reservations service in enough detail to
                        reasonably permit individuals with disabilities to assess
                        independently whether a given hotel or guest room meets his or her
                        accessibility needs;

                (iii)   Ensure that accessible guest rooms are held for use by individuals
                        with disabilities until all other guest rooms of that type;

                (iv)    Reserve, upon request, accessible guest rooms or specific types of
                        guest rooms and ensure that the guest rooms requested are blocked
                        and removed from all reservation systems; and

                (v)     Guarantee that the specific accessible guest room or guest rooms
                        reserved through its reservations service is held for the reserving
                        customer, regardless of whether a specific room is held in response
                        to reservations made by others

                                                -8-
              Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 9 of 34



        25.      Hotels are required to identify and describe all accessible features in the

hotel and guest rooms; “[t]his requirement is essential to ensure individuals with

disabilities receive information they need to benefit from the services offered by the place

of lodging.” 28 C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s

designation of a guest room as ‘accessible’ does not ensure necessarily that the room

complies with all of the 1991 Standards.” 28 C.F.R. Part 36, Appx. A. Labeling a guest

room as “accessible” or “ADA” is not sufficient. Accordingly, Defendant is required to

set forth specific accessible features and not merely recite that a guest room is “accessible”

or “ADA compliant” or list accessibility features that may (or may not) be offered within

a particular room.

        26.      For hotels in buildings constructed after the effective date of 1991, such as

many of Defendant’s hotels the regulations provide that it is sufficient to advise that the

hotel itself is fully ADA compliant, and for each accessible guest room, to specify the room

type, the type of accessible bathing facility in the room, and the communications features

in the room. 28 C.F.R. Part 36, Appx. A. For hotels built before the effective date in 1991,

there is detailed information relating to the description of individual accessibility features

that the hotel is also required to disclose.

        27.      In promulgating these new requirements, it is clear that the intention of the

Department of Justice is to ensure that individuals with disabilities should be able to reserve

hotel rooms with the same efficiency, immediacy, and convenience as those who do not

need accessible guest rooms. 28 C.F.R. Part 36, Appx. A.




                                                  -9-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 10 of 34



                                 STATEMENT OF FACTS

                        Defendant’s Barriers on Its Website

       28.     Defendant offers the commercial website https://freehandhotels.com/ to the

public. The website offers features which should allow all consumers to access the goods

and services which Defendant offers in connection with their physical locations. The goods

and services offered by Defendant include, but are not limited to the following, which allow

consumers to: find information about hotel location and hours of operation and other goods

and services offered at the Defendant’s hotel.

       29.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s website,

and to therefore specifically deny the goods and services that are offered and integrated

with Defendant’s hotel. Due to Defendant’s failure and refusal to remove access barriers

to its website, Plaintiff and visually-impaired persons have been and are still being denied

equal access to Defendant’s hotel and the numerous goods, services, and benefits offered

to the public through the Website.

       30.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. Plaintiff is, however, a

proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

the Website on separate occasions using the JAWS screen-reader.

       31.     During Plaintiff’s visits to the Website, the last occurring in February 2020,

Plaintiff encountered multiple access barriers that denied Plaintiff full and equal access to

the facilities, goods and services offered to the public and made available to the public; and

that denied Plaintiff the full enjoyment of the facilities, goods, and services of the Website,



                                                 -10-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 11 of 34



as well as to the facilities, goods, and services of Defendant’s physical locations in New

York by being unable to learn more information on the hotel location and hours,

entertainment offerings such on-site events, and other goods and services offered at the

Defendant’s hotel.

       32.     While attempting to navigate the Website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not limited

to, the following:

               a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

an invisible code embedded beneath a graphical image on a website. Web accessibility

requires that alt-text be coded with each picture so that screen-reading software can speak

the alt-text where a sighted user sees pictures. Alt-text does not change the visual

presentation, but instead a text box shows when the mouse moves over the picture. The

lack of alt-text on these graphics prevents screen readers from accurately vocalizing a

description of the graphics. As a result, visually-impaired hotel customers are unable to

determine what is on the website, browse, look for hotel location and hours of operation

and related goods available via the Website and access to various other goods and services;

               b.      Empty Links That Contain No Text causing the function or purpose

of the link to not be presented to the user. They can introduce confusion for keyboard and

screen-reader users;

               c.      Redundant Links where adjacent links go to the same URL address

which results in additional navigation and repetition for keyboard and screen-reader users;

and




                                                -11-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 12 of 34



               d.      Linked Images Missing Alt-text, which causes problems if an image

within a link contains no text and that image does not provide alt-text. A screen reader then

has no content to present the user as to the function of the link, including information

contained in PDFs.

                 Defendant Must Remove Barriers To Its Website

       33.     Due to the inaccessibility of Defendant’s Website, blind and visually-

impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis from accessing the Website.

       34.     These access barriers on Defendant’s Website have deterred Plaintiff from

visiting Defendant’s physical hotel location, and enjoying them equal to sighted individuals

because: Plaintiff was unable to find the location and hours of operation of Defendant’s

physical hotel on its Website and other important information, preventing Plaintiff from

visiting the locations, and access to various other goods and services such as finding

information about dining and entertainment options, and other goods and services offered

at the Defendant’s hotel.

       35.     If the Website was equally accessible to all, Plaintiff could independently

navigate the Website and complete a desired transaction as sighted individuals do.

       36.     Through his attempts to use the Website, Plaintiff has actual knowledge of

the access barriers that make these services inaccessible and independently unusable by

blind and visually-impaired people.




                                                 -12-
                 Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 13 of 34



              37.        Because simple compliance with the WCAG 2.0 Guidelines would provide

       Plaintiff and other visually-impaired consumers with equal access to the Website, Plaintiff

       alleges that Defendant has engaged in acts of intentional discrimination, including but not

       limited to the following policies or practices:

                         a.     Constructing and maintaining a website that is inaccessible to

       visually-impaired individuals, including Plaintiff;

                         b.     Failure to construct and maintain a website that is sufficiently

       intuitive so as to be equally accessible to visually-impaired individuals, including Plaintiff;

       and,

                         c.     Failing to take actions to correct these access barriers in the face of

       substantial harm and discrimination to blind and visually-impaired consumers, such as

       Plaintiff, as a member of a protected class.

              38.        Defendant therefore uses standards, criteria or methods of administration

       that have the effect of discriminating or perpetuating the discrimination of others, as

       alleged herein.

              39.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

       this action. In relevant part, the ADA requires:

              In the case of violations of . . . their title, injunctive relief shall include an order to
              alter facilities to make such facilities readily accessible to and usable by individuals
              with disabilities . . . Where appropriate, injunctive relief shall also include requiring
              the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

              40.        Because Defendant’s Website has never been equally accessible, and

       because Defendant lacks a corporate policy that is reasonably calculated to cause its

       Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

                                                          -13-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 14 of 34



seeks a permanent injunction requiring Defendant to retain a qualified consultant

acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that their permanent

injunction requires Defendant to cooperate with the Agreed Upon Consultant to:

                  a.     Train Defendant’s employees and agents who develop the Website

on accessibility compliance under the WCAG 2.0 guidelines;

                  b.     Regularly check the accessibility of the Website under the WCAG

2.0 guidelines;

                  c.     Regularly test user accessibility by blind or vision-impaired persons

to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

                  d.     Develop an accessibility policy that is clearly disclosed on

Defendant’s Websites, with contact information for users to report accessibility-related

problems.

       41.        If the Website was accessible, Plaintiff and similarly situated blind and

visually-impaired people could independently access goods and services, locate

Defendant’s hotel locations and hours of operation, and shop for and otherwise research

related information available via the Website.

       42.        Although Defendant may currently have centralized policies regarding

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by, blind

and other visually-impaired consumers.

       43.        Defendant has, upon information and belief, invested substantial sums in

developing and maintaining their Website and has generated significant revenue from the



                                                 -14-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 15 of 34



Website. These amounts are far greater than the associated cost of making their Website

equally accessible to visually impaired customers and the inclusion of information required

under the ADA regulations on the Website reservation system.

       44.     Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the Website, violating their rights.

                        Defendant’s Website and Compliance with

                      Requirement to Describe Accessibility Features

       45.     Defendant owns and operates a hotel in New York. This hotel offers dining

and other goods and services offered at the Defendant’s hotel.

       46.     Defendant’s Website offers features to the public that should allow all

consumers to access the facilities and services that it offers about their hotel. The Website

is heavily integrated with their hotel, serving as their gateway.

       47.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, using Defendant’s Website

access to information through their reservation system relating to the availability of ADA

compliant rooms and handicap accessible features of the hotel, and to therefore specifically

deny the goods and services that are offered and integrated with Defendant’s hotel. Due to

Defendant’s failure and refusal to add information through their reservation system relating

to its accessibility for visually-impaired persons on their Website, Plaintiff and visually-

impaired persons have been and are still being denied equal access to Defendant’s hotel

and the numerous goods, services, and benefits offered to the public at Defendant’s hotel.

       48.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. Plaintiff is, however, a



                                                -15-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 16 of 34



proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

the Defendant’s Website on separate occasions using the JAWS screen-reader.

        49.     During Plaintiff’s visits to the Website, Plaintiff was not able to determine

from the reservation system on the Website what ADA compliant features, if any, the hotel

offers and whether the guest rooms have handicap accessible facilities or communications

equipment in the guest rooms suitable to blind or visually-impaired persons. As a result,

Plaintiff has been denied full and equal access to the facilities, goods and services offered

to the public and made available to the public; and that denied Plaintiff the full enjoyment

of the facilities, goods, and services of Defendant’s physical location in New York State

by being unable to learn any information about the accessibility features of the hotel or its

guest rooms.

        Defendant Must Include Information Relating to ADA Compliant Rooms

      and Handicap Accessibility Features Through Its Website Reservation System

        50.     Due to the lack of information relating to the accessibility features of

Defendant’s hotel through the reservation system on the Website, blind and visually-

impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public in their hotel.

The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full and equal

access in the past, and now deter Plaintiff on a regular basis using the services that the hotel

offers to the public because of the lack of information on accessibility through the

reservation system on the Website. Plaintiff intends to visit Defendant’s hotel or book

rooms in Defendant’s hotel as soon as the Plaintiff is able to learn about the accessibility

of Defendant’s hotel and guest rooms for blind and vision-impaired persons through the



                                                 -16-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 17 of 34



reservation system on their website and those accessibility features meet the needs of the

Plaintiff.

        51.     These access barriers on Defendant’s Website reservation system have

deterred Plaintiff from visiting Defendant’s physical locations, and enjoying them equal to

sighted individuals because: Plaintiff was unable to find information on the Website

reservation system relating to the accessibility of the hotel guest rooms for blind and

visually-impaired people and other important information, preventing Plaintiff from

reserving a room at the hotel, staying at the hotel and using the facilities of the hotel

including its dining and entertainment options and other goods and services offered at the

Defendant’s hotel.

        52.     If the hotel and the Website reservation system were equally accessible to

all, Plaintiff could independently navigate the Website and complete a desired transaction

as sighted individuals do.

        53.     Through visiting the Website, Plaintiff has actual knowledge of the lack of

information on accessibility features available on the reservation system on the Website

that result in making the services and facilities of the hotel inaccessible and independently

unusable by blind and visually-impaired people.

        54.     Because simple compliance with the provisions of the ADA relating to

providing information about accessibility features of the hotel and the guest rooms on its

Website reservation system would provide Plaintiff and other visually-impaired consumers

with equal access to the services and facilities at Defendant’s hotel, Plaintiff alleges that

Defendant has engaged in acts of intentional discrimination, including, but not limited to,

the failure to provide information on its Website reservation system sufficient to advise



                                                -17-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 18 of 34



that the hotel is fully ADA compliant, and for each accessible guest room, to specify the

room type, the type of accessible facility in the room, and the communications features in

the room.

       55.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       56.        The ADA expressly contemplates the injunctive relief that Plaintiff seeks in

this action. In relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by individuals
       with disabilities . . . Where appropriate, injunctive relief shall also include requiring
       the . . . modification of a policy . . .

       42 U.S.C. § 12188(a)(2).

       57.        Because Defendant’s Website reservation system has never included the

required information, and because Defendant lacks a corporate policy that is reasonably

calculated to cause the Website reservation system to include the required information

relating to accessibility, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent

injunction requiring Defendant to retain a qualified consultant acceptable to Plaintiff

(“Agreed Upon Consultant”) to assist Defendant to comply with the ADA regulations

requiring certain accessibility information to be included on            Defendant’s Website

reservation system. Plaintiff seeks that their permanent injunction requires Defendant to

cooperate with the Agreed Upon Consultant to:

                  a.     Train Defendant’s employees and agents who develop the Website

for accessibility and compliance to identify and describe accessible features in the hotel

and guest rooms on the Website reservation system and a statement that the hotel is fully

                                                   -18-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 19 of 34



ADA compliant, and for each accessible guest room, to specify the room type, the type of

accessible facility in the room including a detailed description of the features of such

facility so that a blind or visually-impaired person can determine if the features meet such

person’s needs, and the communications features in the room including a detailed

description of the communications features so that a blind or visually-impaired person can

independently determine if the features meet such person’s needs, including, but not

limited to:

              1. Whether Defendant’s employees and agents such as managers, security

              personnel and other staff are trained to assist blind and vision-impaired guests

              with basic needs such as: completing the hotel registration; learning about and

              completing service requests like reviewing the hotel bill and charges; counting

              and identifying currency; using a signature guide or template in conjunction

              with their credit card; using lounge facilities, rest rooms; orienting guests to

              hotel and guest room layouts; location of fire alarms, emergency exits and

              equipment; heating and air conditioning controls; and TV remote controls



              2. Whether Defendant accepts guide dogs and, if so, if there are any charges

              associated with the guide dogs, their policies with respect to guide dogs and if

              there are any rest areas for guide dogs.



              3. Whether the hotel provides a braille and/or large print menu for restaurants

              and/or on-site dining options and, in the alternative, if they have trained staff to




                                                   -19-
             Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 20 of 34



               read the menu to blind or vision-impaired guests.



               4. Whether or not emergency exit signs are compliant with ADAAG1

               requirements and emergency evacuation plans and information are provided in

               braille and large print.

               5. Whether or not all accessible signage complies with the requirements of the

               ADAAG.

               6. Whether or not the stairs comply with ADAAG standards.

               7. Whether or not the hotel has removed or protected protruding objects which

               protrude more than 4” into walkways and hallways such as drinking fountains,

               fire extinguishers, and planters and if they provide cane detectable warnings for

               the underside of stairways.

               8. Whether or not the guest rooms contain tactile and large print thermostat

               controls and talking/large print clocks.



               9. Whether or not signage in the hotel can be easily located by blind and

               vision-impaired persons with 2” minimum height raised letters and braille

               characters centered at 60” above the finished floor to indicate rest rooms, lobby,

               vending and ice machines and all other hotel facilities and amenities.

                   b.      Regularly check the accessibility of the Website and its reservation

system under the WCAG 2.0 guidelines;




1
    ADA Accessibility Guidelines promulgated by the United States Access Board

                                                      -20-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 21 of 34



                c.     Regularly test user accessibility by blind or vision-impaired persons

to ensure that Defendant’s Website and the reservation system complies under the WCAG

2.0 guidelines; and

                d.     Regularly check the hotel and the guest rooms to ensure that the

accessibility features that they describe on its website reservation system are in fact

available and properly maintained.

          58.   If the ADA-required information is included on the Website reservation

system, Plaintiff and similarly situated blind and visually-impaired people could

independently determine through use of the Website if Defendant’s hotel and guest rooms

are ADA compliant and if the facilities described relating the facilities and communications

equipment in guest rooms are acceptable to the Plaintiff and similarly situated blind and

visually-impaired people.

          59.   Although Defendant may currently have centralized policies regarding

maintaining and operating its Website and the inclusion of information on the Website,

Defendant lacks a plan and policy reasonably calculated to include the ADA-required

information on the Website reservation system to make such information fully and equally

accessible to, and independently usable by, blind and other visually-impaired consumers.

          60.   Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the Website reservation system to obtain

information relating to ADA accessibility of the hotel and their guest rooms, violating their

rights.




                                                -21-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 22 of 34



                        CLASS ACTION ALLEGATIONS

       61.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the United States who have attempted to access Defendant’s Website to

obtain the ADA-required accessibility information and/or have been denied access to the

Website and as a result have been denied access to the equal enjoyment of goods and

services offered in Defendant’s physical location, during the relevant statutory period.

       62.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the State of New York who have attempted to access Defendant’s Website

to obtain the ADA-required information and/or have been denied access to the Website and

as a result have been denied access to the equal enjoyment of goods and services offered

in Defendant’s physical locations, during the relevant statutory period.

       63.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the City of New York who have attempted to access Defendant’s Website to

obtain the ADA-required information and/or have been denied access to the Website and

as a result have been denied access to the equal enjoyment of goods and services offered

in Defendant’s physical locations, during the relevant statutory period.

       64.     Common questions of law and fact exist amongst Class, including:

               a.      Whether Defendant’s Website is a “place or provider of public

accommodation” under the ADA;




                                                -22-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 23 of 34



               b.      Whether Defendant’s Website reservation system contains the

information on accessibility required under the ADA regulations;

               c.      Whether Defendant’s Website is a “place or provider of public

accommodation” under the NYSHRL or NYCHRL;

               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the ADA; and

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL or NYCHRL.

       65.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA, NYSHRL or NYCHRL by failing to update or remove access barriers

on its Website and/or by failing to include the ADA-required information on the Website

reservation system so individuals with disabilities can independently assess if Defendant’s

hotel or guest rooms meet the accessibility needs of the Plaintiff and the Class.

       66.     Plaintiff will fairly and adequately represent and protect the interests of the

Class Members because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests

antagonistic to the Class Members. Class certification of the claims is appropriate under

Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

applicable to the Class, making appropriate both declaratory and injunctive relief with

respect to Plaintiff and the Class as a whole.



                                                 -23-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 24 of 34



       67.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class Members predominate over

questions affecting only individual Class Members, and because a class action is superior

to other available methods for the fair and efficient adjudication of their litigation.

       68.     Judicial economy will be served by maintaining their lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                      FIRST CAUSE OF ACTION
             VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       69.      Plaintiff, on behalf of himself and the Class Members, repeats and realleges

every allegation of the preceding paragraphs as if fully set forth herein.

       70.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full and
       equal enjoyment of the goods, services, facilities, privileges, advantages, or
       accommodations of any place of public accommodation by any person who owns,
       leases (or leases to), or operates a place of public accommodation.

       42 U.S.C. § 12182(a).


       71.     Defendant’s hotel is a place of public accommodation within the definition

of Title III of the ADA, 42 U.S.C. § 12181(7)(A). Defendant’s Website is a service,

privilege, or advantage of Defendant’s hotel. The Website is a service that is integrated

with the Defendant’s hotel and is a gateway thereto.

       72.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities the opportunity to participate in or




                                                 -24-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 25 of 34



benefit from the goods, services, facilities, privileges, advantages, or accommodations of

an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

       73.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful

discrimination to deny individuals with disabilities an opportunity to participate in or

benefit from the goods, services, facilities, privileges, advantages, or accommodation,

which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

12182(b)(1)(A)(ii).

       74.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

also includes, among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures,
       when such modifications are necessary to afford such goods, services, facilities,
       privileges, advantages, or accommodations to individuals with disabilities, unless
       the entity can demonstrate that making such modifications would fundamentally
       alter the nature of such goods, services, facilities, privileges, advantages or
       accommodations; and a failure to take such steps as may be necessary to ensure that
       no individual with a disability is excluded, denied services, segregated or otherwise
       treated differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege, advantage,
       or accommodation being offered or would result in an undue burden.
42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       75.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

persons under the ADA, has a physical disability that substantially limits the major life

activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

Plaintiff has been denied full and equal access to the Website and to the ADA-required

information on the Website reservation system, and, as a result, has not been provided

services that are provided to other patrons who are not disabled, and has been provided

services that are inferior to the services provided to non-disabled persons. Defendant has

                                               -25-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 26 of 34



failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

violations are ongoing.

          76.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff, requests relief as set forth below.

                           SECOND CAUSE OF ACTION
                          VIOLATIONS OF THE NYSHRL

          77.   Plaintiff, on behalf of himself and the New York State Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          78.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

or employee of any place of public accommodation . . . because of the . . . disability of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

          79.   Defendant’s physical hotel is located in the State of New York and

constitute a place of public accommodation within the definition of N.Y. Exec. Law §

292(9). Defendant’s Website is a service, privilege or advantage of Defendant. Defendant’s

Website is a service that is heavily integrated with these physical locations and is a gateway

thereto.

          80.   Defendant is subject to New York Human Rights Law because it owns and

operates its physical locations and Website. The Defendant is a person within the meaning

of N.Y. Exec. Law § 292(1).

          81.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers on its Website and in refusing to include the ADA-required

                                                 -26-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 27 of 34



information on the Website reservation system, causing the Website and the services

integrated with Defendant’s physical locations to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.

       82.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden."

       83.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and

services, unless such person can demonstrate that taking such steps would fundamentally

alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       84.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and the visually impaired as well as for including

ADA-required information on its Website. Incorporating the basic components to make the

Website reservation system include the ADA-required information would neither

fundamentally alter the nature of Defendant’s business nor result in an undue burden to

Defendant.



                                                -27-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 28 of 34



          85.   Defendant’s actions constitute willful intentional discrimination against the

class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2) in

that Defendant has:

                a.     constructed and maintained a website that is not accessible and does

not contain the ADA-required information on its reservation system making their hotel

inaccessible to blind class members with knowledge of the discrimination; and/or;

                b.     constructed and maintained a website that is not sufficiently

intuitive and/or obvious that is inaccessible to blind class members; and/or

                c.     failed to take actions to correct the lack of the ADA-required

information in the face of substantial harm and discrimination to blind class members

and/or;

                d.     constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination.

          86.   Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

          87.   Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and their physical locations

under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the Sub-

Class Members will continue to suffer irreparable harm.




                                                -28-
            Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 29 of 34



          88.   Defendant’s actions were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

discrimination.

          89.   Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

          90.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

          91.   Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                           THIRD CAUSE OF ACTION
                         VIOLATIONS OF THE NYCHRL

          92.   Plaintiff, on behalf of himself and the New York City Sub-Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          93.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

manager, superintendent, agent or employee of any place or provider of public

accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

from or deny to such person, any of the accommodations, advantages, facilities or

privileges thereof.”

          94.   Defendant’s hotel is a place of public accommodation within the definition

of N.Y.C. Admin. Code § 8-102(9), and the Website is a service that is integrated with

their establishments.




                                                 -29-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 30 of 34



       95.     Defendant is subject to NYCHRL because it owns and operates a physical

location in New York and the Website, making the Defendant a person within the meaning

of N.Y.C. Admin. Code § 8-102(1).

       96.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

refusing to update the Website and remove access barriers to its hotel and by failing to

include the ADA-required information on its reservation system, causing the services

integrated with their physical locations to be completely inaccessible to the blind. The

inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       97.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

Code § 8-107(15)(a).

       98.     Defendant’s actions constitute willful intentional discrimination against the

Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-

107(4)(a) and § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a website that is not accessible and does

not contain the ADA-required information on its reservation system making their hotel

inaccessible to blind class members with knowledge of the discrimination; and/or

               b.      constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or



                                                -30-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 31 of 34



               c.      constructed and maintained a website that is not sufficiently

intuitive and/or obvious that is inaccessible to blind class members; and/or

               d.      failed to take actions to correct the lack of the ADA-required

information in the face of substantial harm and discrimination to blind class members.

       99.     Defendant has failed to take any prompt and equitable steps to remedy their

discriminatory conduct. These violations are ongoing.

       100.    As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff and members of the proposed class and subclass on the basis

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of the Website and their establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and members

of the class will continue to suffer irreparable harm.

       101.    Defendant’s actions were and are in violation of the NYCHRL and therefore

Plaintiff invokes his right to injunctive relief to remedy the discrimination.

       102.    Plaintiff is also entitled to compensatory damages, as well as civil penalties

and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense as

well as punitive damages pursuant to § 8-502.

       103.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

       104.    Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.




                                                -31-
           Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 32 of 34



                           FOURTH CAUSE OF ACTION
                             DECLARATORY RELIEF

        105.    Plaintiff, on behalf of himself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.

        106.    An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that its Website

contains access barriers denying blind customers the full and equal access to the goods,

services and facilities of its Website and by extension its physical location and that the

Website also does not contain the ADA-required information on its reservation system

denying blind customers the full and equal access to the goods, services and facilities of

the Website and by extension their physical locations, which Defendant owns, operates and

controls, fails to comply with applicable laws including, but not limited to, Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

        107.    A judicial declaration is necessary and appropriate at this time in order that

each of the parties may know their respective rights and duties and act accordingly.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests the Court grant the following relief:

                a.       A preliminary and permanent injunction to prohibit Defendant from

violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law

§ 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

                b.       A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make its Website into full compliance with the requirements set

                                                -32-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 33 of 34



forth in the ADA, and its implementing regulations, so that the Website is readily

accessible to and usable by blind individuals;

                 c.   A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make the Website reservation system into full compliance with

the requirements set forth in the ADA, and its implementing regulations, so that the

Website contains the ADA-required information making their hotel and guest rooms

accessible to and usable by blind and vision-impaired individuals;

                 d.   A declaration that Defendant owns, maintains and/or operates the

Website and the Website reservation system in a manner that discriminates against the

blind and vision-impaired and which fails to provide access for persons with disabilities as

required by the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

York;

             e. An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a)

& (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys as

Class Counsel;

                 f.   Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and the

proposed class and subclasses;

                 g.   Pre- and post-judgment interest;

                 h.   An award of costs and expenses of the action together with

reasonable attorneys’ and expert fees; and

                 i.   Such other and further relief as this Court deems just and proper.



                                                 -33-
          Case 1:20-cv-02027-AT Document 1 Filed 03/06/20 Page 34 of 34



                                DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

                                                  LAW OFFICE OF JUSTIN A. ZELLER, P.C.

                                                  By: __________________________________
                                                  Justin A. Zeller
                                                  jazeller@zellerlegal.com
                                                  John M. Gurrieri
                                                  jmgurrieri@zellerlegal.com
                                                  277 Broadway, Suite 408
                                                  New York, N.Y. 10007-2036
                                                  Telephone: (212) 229-2249
                                                  Facsimile: (212) 229-2246

                                                  GOTTLIEB & ASSOCIATES
                                                  Jeﬀrey M. Gottlieb (JG7905)
                                                  nyjg@aol.com
                                                  Dana L. Gottlieb (DG6151)
                                                  danalgottlieb@aol.com
                                                  150 East 18th Street, Suite PHR
                                                  New York, N.Y. 10003-2461
                                                  Telephone: (212) 228-9795
                                                  Facsimile: (212) 982-6284
Dated: New York, New York
       March 6, 2020                              ATTORNEYS FOR PLAINTIFF




                                               -34-
